The judgment of the court was pronounced by
Eustis, C. J.
It being agreed by counsel, that this court decide on the correctness of the order of the District Court, in refusing to grant leave to the intervenor to make the City Bank of New Orleans a party to this suit, by reason of the said consent given, and in virtue of articles 389 et seq. of the Code of Practice, it is considered by the court that the District Court did not err in refusing the prayer of the intervenors.
The judgment appealed from is therefore affirmed, the intervenors paying the costs of this appeal, and the the case is remanded for further proceedings.